Citation Nr: 1529688	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Hartford, Connecticut RO.  

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The claim was remanded in August 2014 for an addendum VA opinion.  The requested action was completed and the case has been returned to the Board for adjudication.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) are also in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in July 2013, with an addendum dated in October 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's right ear hearing loss was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the July 2013 VA examination and report and October 2014 addendum; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014 ).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his right ear hearing loss is attributable to his noise exposure during service.  He reported significant noise exposure while serving in Vietnam, and that it has progressively worsened over the years.  

A review of the service treatment records shows no hearing related complaints during service.  Induction examination showed whispered voice testing within normal limits.  Discharge audiological examination in August 1967 showed puretone thresholds in the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
X
5

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As such, the Board has converted ASA units to ISO units in the chart above.  

Following service, the Veteran applied for compensation for various disabilities in August 1979, December 1993, and December 2007.  At those times, he did not report any right ear hearing problems, nor did he request service connection for the same.  

It appears that the Veteran first reported right ear hearing loss in conjunction with his claim for service connection in November 2009.  VA and private treatment records dated prior to November 2009 show no hearing-related complaints.  

During his November 2010 hearing, the Veteran reported first noticing difficulty hearing people five or six years after discharge from service.  

In December 2011, the Veteran was afforded a VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
75
85

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed sensorineural hearing loss.

During the examination, the Veteran reported that he "hears pretty well," and began to notice a decrease in hearing four to five years ago.  He believes that the tension in his neck is making his right ear hearing worse.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's right ear hearing loss is less likely than not related to his military service.  In reaching this conclusion, the examiner indicated that the Veteran's hearing loss at service separation was within normal limits and he reported the onset of symptoms four to five years prior.  

In July 2013, the Veteran was afforded another VA audiological examination, which also showed disabling hearing thresholds and speech discrimination scores for VA purposes.  The Veteran reported no use of hearing protection while serving in Vietnam and denied any post-military occupational or recreational noise exposure.  He could not describe the exact date his hearing loss started.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's sensorineural hearing loss is less likely than not cause by his in-service noise exposure.  In reaching this conclusion, the examiner noted that the Veteran had normal hearing sensitivity in both ears at discharge from service.  The examiner noted that the Veteran currently reported right ear hearing problems for the last 20 years, but had previously reported its onset four to five years prior to his 2011 VA examination.  The examiner found that regardless, the Veteran's right ear symptoms had their onset many years following discharge from service.  

The Veteran's file was sent for an addendum VA opinion in October 2014-mainly for the examiner to address whether the Veteran's audiometric results in service had been converted from ASA to ISO units prior to reaching her opinion.  After another review of the claims file and prior examination, the examiner provided the following addendum opinion:

The Veteran reports having hearing loss in the right ear for "a long time" "maybe 20 years ago" and previously reported in 2011 that his hearing loss started 4 to 5 years ago.  Both these times the Veteran reports his hearing loss starting after his time of active service from 08/07/1962 until 09/07/1965. Veteran had normal hearing sensitivity in both ears at his time of exit from active duty (hearing thresholds have been changed to ISO-ANSI 1969 units).  Also, the Veteran reports post military occupational noise exposure to construction work with no hearing protection used.  Therefore, it is less likely than it is not that the Veterans current hearing loss is related to his military noise exposure. (emphasis added)

There are no clinical opinions to the contrary.  

As an initial matter, the VA audiological examination findings support the conclusion that the Veteran has a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such right ear hearing loss is associated with the Veteran's active duty.  The Board does not dispute that the Veteran likely experienced acoustic trauma during service.

There are no additional private or VA treatment records showing treatment for hearing problems, nor have any clinicians attributed the Veteran's claimed right ear hearing loss to his military noise exposure.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  

Initially, the Board notes that there is a remarkable lack of credible evidence of  right ear hearing loss pathology during service and for many years following separation.  Notably, the earliest clinical evidence of record showing right ear hearing loss is dated in the early-2010s.  The service treatment records are negative for hearing loss complaints.  The Veteran has not indicated any other treatment for hearing problems.  Because right ear sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.

The grant of service connection, therefore, requires competent evidence relating the diagnosis of right ear hearing loss to the Veteran's service.  Although the evidence record shows a current right ear hearing loss, it does not contain reliable evidence which relates the claimed disability to any event, injury, or disease in service.  

The Board finds that the opinions expressed in the July 2013 VA audiologist's examination report and October 2014 addendum of significant probative value.  She discussed the pertinent evidence, noting that the separation examination showed normal hearing (for VA purposes) after conversion from ASA to ISO units.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's right ear hearing loss disability to his military service-even after conceding the Veteran had noise exposure during service.  The Board finds the 2013 examiner's opinion to be highly probative regarding the etiology of the Veteran's right ear hearing loss.  

The probative nature of the 2013 opinion and October 2014 addendum is based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's right ear hearing loss is less likely than not related to his service to be of greater probative value than the unsupported statement made by the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In other words, the Board has considered whether self-reported continuity of symptomatology of right ear hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing in the right ear.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the currently claimed conditions.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  Furthermore, it must also be considered that the Veteran is recalling events that occurred over five decades.  In other words, even taking into account the assertions made by the Veteran, the Board ultimately finds the most probative evidence of record regarding the etiology of his right ear hearing loss to be the opinion of the competent VA healthcare provider.  

As noted, the VA examiner considered the Veteran's assertions regarding the onset of his complaints, but also considered the nature of post-service noise exposure, and the nature and severity of his current right ear hearing loss as demonstrated on audiometric testing.  Moreover, the Veteran has inconsistently reported the onset of his right ear hearing loss.  To the extent that the Veteran contends that he has had right ear hearing loss since service, the Board finds these assertions to lack credibility.  The Veteran never claimed right ear hearing loss in any compensation claim prior to the 2009 claim, and in his first VA examination in 2011, he reported the onset of his right ear hearing problems four to five year prior.  In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for right ear hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


